70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Benjamin Shabazz PEAY, Claimant-Appellant,andMahagony Enterprises, Claimant,andOne 1978 Mercedes Benz, VIN 12313012084499;  One 1978Mercedes Benz, VIN 11602412112296;  One 1985Cadillac Limousine, VIN1G6CD6980F4302227, Defendants.

No. 95-1382.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.
Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  N. Carlton Tilley, Jr., District Judge.  (CA-89-452-C-WS)
Benjamin Shabazz Peay, Appellant Pro Se.  Benjamin H. White, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
N.D.N.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment, and holding that the forfeiture of Appellant's properties, pursuant to 21 U.S.C. Sec. 881 (1988), was warranted.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Peay, No. CA-89-452-C-WS (M.D.N.C. Jan. 3, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED